In a matrimonial action, the plaintiff wife appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated June 21, 1983, as (1) *483directed the defendant husband to pay to her the sum of only $250 per week for temporary maintenance and the sum of only $50 per week for temporary child support, commencing June 10,1983, and (2) awarded plaintiff exclusive use of an automobile only when the defendant is outside the United States. Order modified, on the law, by deleting so much thereof as directed defendant to commence payments as of June 10,1983 and substituting a provision directing him to make said payments as of April 21,1983 in the amount of $2,142.88 in one sum. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Defendant’s time to pay the retroactive amount is extended until 30 days after service upon him of a copy of the order to be entered hereon, with notice of entry. Section 236 (part B, subd 6, par a) of the Domestic Relations Law provides, in pertinent part, that “in any matrimonial action the court may order temporary maintenance * * * to meet the reasonable needs of a party to the matrimonial action in such amount as justice requires, having regard for the circumstances of the case and of the respective parties * * * Such order shall be effective as of the date of the application therefor, and any retroactive amount of maintenance due shall be paid in one sum or periodic sums as the court shall direct, taking into account any amount of temporary maintenance which has been paid” (emphasis supplied). The provision dealing with awards of temporary child support contains corresponding language (Domestic Relations Law, § 236, part B, subd 7, par a). Consequently, the statutory language requires Special Term to make its order effective as of the date of plaintiff’s application for temporary maintenance and child support, which, in this case, is April 21,1983 (see Scheinkman, Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law, C236B:19, C236B:24, 1982-1983 Pocket Part). Titone, J. P., O’Connor, Weinstein and Rubin, JJ., concur.